 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PEOPLE OF THE STATE OF                           No. 2:20-cv-175-KJM-EFB PS
      CALIFORNIA,
12
                         Plaintiff,
13                                                     ORDER
              v.
14
      NOBLE BERNISEARL McGILL EL
15    BEY,
16                       Defendant.
17

18           On January 31, 2020, the magistrate judge filed findings and recommendations, which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. Plaintiff filed objections on February 5,

21   2020, and they were considered by the undersigned.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25   /////

26   /////

27   /////

28   /////
                                                      1
 1          Accordingly, IT IS ORDERED that:
 2          1. The proposed Findings and Recommendations filed January 31, 2020, are adopted; and
 3          2. The above-captioned case is REMANDED to the Superior Court of the State of
 4   California in and for the County of San Joaquin.
 5   DATED: February 18, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
